Woods, J.,
delivered the opinion of the court.
The failure of the assessor to file his land assessment-roll until the nineteenth day of July, 1889, was fatal to its validity. The verbal refinements which may be employed in any attempt to distinguish the delivery to the clerk of the board of supervisors of a completed and certified assessment-roll, verified by the prescribed affidavit by the assessor, on the day appointed by law, from the filing of such roll by the proper officer on the appointed day, cannot be permitted to prevail. The filing of the roll is simply the evidence of the completion, certification and delivery by the assessor to the clerk, as required by §499, code of 1880. See Griffin v. Ellis, 63 Miss., 348, and cases there cited.
Chapter 36, acts of 1892, must be construed to validate the assessment-rolls of 1889 and 1890, in so far as future sales under them might be supposed to be affected. We cannot impute to the law-making department a purpose to wrest from the citizen his title to lands by a mere legislative declaration, after an attempt to do so under a void assessment, and a failure in such attempt.
In Dingey v. Paxton, 60 Miss., 1038, the effort was to vali*456date a void assessment, and divest the title of the landowner, by legislative declaration, after expiration of a short period of limitation for redemption. In the case at bar, the contention of appellant’s counsel would wrest title absolutely and on the instant from the land-owner, and vest it in the state by a void sale under a void assessment. Dingey v. Paxton might be overturned, and the merits of the present controversy would not be materially affected thereby; but we have no purpose to overturn the rule established in that celebrated ease.

Affirmed.